DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered. 

Response to Arguments
Regarding applicant’s arguments with respect to claim(s) 1-7 and 12-20 regarding amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 
Claims 1-7 and 12-20 are rejected under 35 USC 103 as being unpatentable over Conte et al. (US 20130229864 A1) in view of Alhalabi et al (US 5781702 A) in further view of Elias et al. (“Switched-Capacitor Neuromorphs with Wide-Range Variable Dynamics”, IEEE TRANSACTIONS ON NEURAL NETWORKS, VOL. 6, NO. 6, NOVEMBER 1995).

Regarding claim 1.
Conte teaches a resistive processing unit (RPU) (see figure 6) comprising: 
a pair of transistors directly connected in series through a connecting pair of source/drain regions for pair of transistors providing an update function [wherein the connecting pair of source/ drain regions are in direct contact with one another to provide a series connection without any further circuitry at the connecting pair of source / drain regions that provides the series connection between the pair of transistors (see figure 6, two transistors in series in updating unit 26 and the source/drain of one is connected to the gate of transistor MP0 in driving unit 22 without any further circuitry at the connecting pair of source / drain); 
a read transistor for reading said [] (see figure 6, the driving unit 22 drives the outputs I0-I31, therefore MP0 is the read transistor.); 
and a capacitor between and directly connecting a gate of the read transistor to the pair of transistors providing the update function for the RPU (see figure 6, capacitor 25 is connected between read transistor MP0 to the pair of transistors in series in updating unit 26), the capacitor directly connected to one edge source/drain region of one transistor in the pair of transistors opposite connecting pair of source/ drain regions (see figure 6, capacitor 25 is connected directly to the two transistors in series in updating unit 26 and the source/drain of one is connected to the gate of transistor MP0 in driving unit 22 without any further circuitry at the connecting pair of source / drain), wherein only one node of the capacitor connects to a gate of the read transistor (see figure 6, capacitor 25 is connected to read transistor MP0 (along the same wire)), and the capacitor connects to only one edge source/drain of one transistor in the pair of transistors opposite the connecting pair of source/drain regions (see figure 6, capacitor 25 is connected to only one edge source/drain of one transistor in the pair of transistors opposite the connecting pair of source/drain regions),

	Conte do not teach weight of a training methodology: and the capacitor stores said weight of training methodology for the RPU including greater than 1000 resistance states in increments assignable for machine learning using an artificial neural network.
	Alhalabi teaches weight of a training methodology: and the capacitor stores said weight of training methodology for the RPU including resistance states in increments assignable for machine learning using an artificial neural network (see col 2 lines 14-22, “The present invention uses capacitors to store weights as voltages and a new analog technique to refresh them on the chip. Graded update signals are generated in analog and added to the weights via simple local analog adders. Localization of weight update makes the burden size of the learning procedure on the digital host minimal and independent of the overall network size, an advantage that permits an arbitrarily large size of neural networks.”, also see col 10 lines 40-50 and col 15 lines 24-33).
Both Conte and Alhalabi pertain to the problem of electronic circuitry, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Conte and Alhalabi to including a capacitor that stores said weight of training methodology resistance states in increments assignable for machine learning using an artificial neural network. The motivation for doing so would be because “Localization of weight update makes the burden size of the learning procedure on the digital host minimal and independent of the overall network size, an advantage that permits an arbitrarily large size of neural networks”, which would make it more efficient (see col 2 lines 18-22).
Both Conte and Alhalabi do not teach greater than 1000 resistance states in increments.
Elias teaches greater than 1000 resistance states in increments (see abstract, figure 3 and page 1545 “The switched-capacitor resistors forming a dendritic tree are shown indirectly to have a useful programmable resistance range between 500 KΩ and 1000 GΩ.”).
Conte, Alhalabi and Elias pertain to the problem of electronic circuitry, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Conte, Alhalabi and Elias to including greater than 1000 resistance states in increments assignable for machine learning using an artificial neural network. The motivation for doing so would be to “produce impulse responses that last millions of times longer than the initiating impulse and that dynamical responses are tunable in both shape and duration over a wide range”, which would make it more efficient (see Abstract).

Regarding claim 2.
Conte, Alhalabi and Elias teaches resistive processing unit claim 1, 
 	Conte further teaches wherein at least one of the read transistor and the pair of transistors that are connected in series are metal oxide semiconductor field effect transistors (see ¶ 43, “The updating unit 26 comprises a first refresh transistor MPr1, of a PMOS type, connected between the second pin 25b of the level-shifter capacitor 25 and an internal node 30, and having its control terminal receiving the update-enable signal Enup, and a second refresh transistor MPr2, which is also of a PMOS type”).

Regarding claim 3.
Conte, Alhalabi and Elias teaches resistive processing unit claim 1, 
 	Conte further teaches wherein the RPU processing unit operates in a subthreshold regime (see ¶ “The updating unit 26 receives the updating quantity IDCbias, in particular, a current of an appropriate value, at the second pin 25b of the level-shifter capacitor 25, in such a way that, based upon operating conditions, it will be supplied to the first refresh transistor MPr1.”).

Regarding claim 4.
Conte, Alhalabi and Elias teaches resistive processing unit claim 1, 
 	Elias further teaches wherein the RPU unit switch up to 1000 different incremental states (see abstract, figure 3 and page 1545 “The switched-capacitor resistors forming a dendritic tree are shown indirectly to have a useful programmable resistance range between 500 KΩ and 1000 GΩ.”).
The motivation utilized in the combination of claim 1, applies equally as well to claim 4.

Regarding claim 5.
Conte, Alhalabi and Elias teaches resistive processing unit claim 1, 
 	Conte further teaches wherein the capacitor comprises a node dielectric separating two electrodes (see figure 6: capacitor 25 shows separating two electrodes).

Regarding claim 6.
Conte, Alhalabi and Elias teaches resistive processing unit claim 1, 
 Conte further teaches wherein the pair of transistors for providing the update function comprises a first field effect transistor (FET) having a first source/drain region connected to a positive supply voltage (Vdd), and a first gate structure connected to a first end of an update line; and a second field effect transistor (FET) having a first source/drain region for the second transistor connected to a second source/drain region of the first field effect transistor (FET), a second gate connected to a second end of the update line, wherein the second source/drain region of the second field effect transistor (FET) is connected to the capacitor (see ¶ 43, “The updating unit 26 comprises a first refresh transistor MPr1, of a PMOS type, connected between the second pin 25b of the level-shifter capacitor 25 and an internal node 30, and having its control terminal receiving the update-enable signal Enup, and a second refresh transistor MPr2, which is also of a PMOS type, connected between the internal node 30 and the output of the charge-pump stage 24, and having its control terminal connected to the aforesaid second pin 25b of the level-shifter capacitor 25. The updating unit 26 receives the updating quantity IDCbias, in particular, a current of an appropriate value, at the second pin 25b of the level-shifter capacitor 25, in such a way that, based upon operating conditions, it will be supplied to the first refresh transistor MPr1.”)

Regarding claim 7.
Conte, Alhalabi and Elias teaches resistive processing unit claim 16, 
 Conte further teaches wherein the capacitor is present between the gate structure of the read transistor and a second source/drain region of the second field effect transistor (FET) of the pair of transistors for providing the update function (see ¶ 43, “The updating unit 26 comprises a first refresh transistor MPr1, of a PMOS type, connected between the second pin 25b of the level-shifter capacitor 25 and an internal node 30, and having its control terminal receiving the update-enable signal Enup, and a second refresh transistor MPr2, which is also of a PMOS type, connected between the internal node 30 and the output of the charge-pump stage 24, and having its control terminal connected to the aforesaid second pin 25b of the level-shifter capacitor 25. The updating unit 26 receives the updating quantity IDCbias, in particular, a current of an appropriate value, at the second pin 25b of the level-shifter capacitor 25, in such a way that, based upon operating conditions, it will be supplied to the first refresh transistor MPr1.”)

Claim 12 recites a method to perform the resistive processing unit recited in claim 1. Therefore the rejection of claim 1 above applies equally here.

Regarding claim 13.
Conte, Alhalabi and Elias teaches the method of claim 12, 
 Conte further teaches wherein updating the [weight of training stored on the capacitor] comprises charging or discharging the capacitor through the first pair of transistors (see ¶ 43, “The updating unit 26 comprises a first refresh transistor MPr1, of a PMOS type, connected between the second pin 25b of the level-shifter capacitor 25 and an internal node 30, and having its control terminal receiving the update-enable signal Enup, and a second refresh transistor MPr2, which is also of a PMOS type, connected between the internal node 30 and the output of the charge-pump stage 24, and having its control terminal connected to the aforesaid second pin 25b of the level-shifter capacitor 25.”).
wherein Elias teaches weight of training stored on the capacitor (see col 2 lines 14-22, “The present invention uses capacitors to store weights as voltages and a new analog technique to refresh them on the chip. Graded update signals are generated in analog and added to the weights via simple local analog adders. Localization of weight update makes the burden size of the learning procedure on the digital host minimal and independent of the overall network size, an advantage that permits an arbitrarily large size of neural networks.”, also see col 10 lines 40-50 and col 15 lines 24-33).
The motivation utilized in the combination of claim 1, applies equally as well to claim 13.

Regarding claim 14.
Conte, Alhalabi and Elias teaches the method of claim 12, 
 Conte further teaches wherein the at least one read transistor reads [weight of training] through a channel resistance of the at least one read transistor see ¶ 43, “The updating unit 26 comprises a first refresh transistor MPr1, of a PMOS type, connected between the second pin 25b of the level-shifter capacitor 25 and an internal node 30, and having its control terminal receiving the update-enable signal Enup, and a second refresh transistor MPr2, which is also of a PMOS type”).
wherein Elias teaches weight of training (see col 2 lines 14-22, “The present invention uses capacitors to store weights as voltages and a new analog technique to refresh them on the chip. Graded update signals are generated in analog and added to the weights via simple local analog adders. Localization of weight update makes the burden size of the learning procedure on the digital host minimal and independent of the overall network size, an advantage that permits an arbitrarily large size of neural networks.”, also see col 10 lines 40-50 and col 15 lines 24-33).
The motivation utilized in the combination of claim 1, applies equally as well to claim 14.

Regarding claim 15.
Conte, Alhalabi and Elias teaches the method of claim 14, 
Conte further teaches wherein the channel resistance of the at least one read transistor is modulated by the charge stored on the capacitor [consistent with the weight of training being stored] (see ¶ 43, “The updating unit 26 comprises a first refresh transistor MPr1, of a PMOS type, connected between the second pin 25b of the level-shifter capacitor 25 and an internal node 30, and having its control terminal receiving the update-enable signal Enup, and a second refresh transistor MPr2, which is also of a PMOS type, connected between the internal node 30 and the output of the charge-pump stage 24, and having its control terminal connected to the aforesaid second pin 25b of the level-shifter capacitor 25.”).
wherein Elias teaches the weight of training being stored (see col 2 lines 14-22, “The present invention uses capacitors to store weights as voltages and a new analog technique to refresh them on the chip. Graded update signals are generated in analog and added to the weights via simple local analog adders. Localization of weight update makes the burden size of the learning procedure on the digital host minimal and independent of the overall network size, an advantage that permits an arbitrarily large size of neural networks.”, also see col 10 lines 40-50 and col 15 lines 24-33).
The motivation utilized in the combination of claim 1, applies equally as well to claim 15.

Claim 16 recites a method to perform the resistive processing unit recited in claim 3. Therefore the rejection of claim 3 above applies equally here.

Regarding claim 17.
Conte, Alhalabi and Elias teaches the method of claim 15, 
Conte further teaches wherein the at least one read transistor comprises a pair of transistors for reading the weight of the training methodology by differential weight reading (see figure 6, the driving unit 22 drives the outputs I0-I31, therefore MP0 is the read transistor).
wherein Elias teaches weight of training (see col 2 lines 14-22, “The present invention uses capacitors to store weights as voltages and a new analog technique to refresh them on the chip. Graded update signals are generated in analog and added to the weights via simple local analog adders. Localization of weight update makes the burden size of the learning procedure on the digital host minimal and independent of the overall network size, an advantage that permits an arbitrarily large size of neural networks.”, also see col 10 lines 40-50 and col 15 lines 24-33).
The motivation utilized in the combination of claim 1, applies equally as well to claim 17.

Claim 18-19 recites a method to perform the resistive processing unit recited in claim 2. Therefore the rejection of claim 2 above applies equally here.

Claim 20 recites a method to perform the resistive processing unit recited in claim 4. Therefore the rejection of claim 4 above applies equally here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129